Citation Nr: 0726593	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-36 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a nose fracture. 

2.  Entitlement to a disability rating in excess of 40 
percent for post-traumatic seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2007, the veteran testified before the undersigned 
at a travel Board hearing at the RO.  A transcript of that 
hearing is of record.

At the April 2007 personal hearing, and in documents 
previously submitted and associated with the claims file, the 
veteran raised issues not currently on appeal, including 
entitlement to service connection for memory problems and 
decreased vision as secondary to the service-connected 
seizure disorder, and entitlement to a total disability 
rating based upon individual unemployability (TDIU).  These 
issues are referred to the RO for appropriate consideration.

An April 2005 rating decision denied service connection for a 
sinus condition as secondary to the service-connected 
residuals of a fractured nose.  Since no Notice of 
Disagreement (NOD) with this adjudication has been filed, 
which would initiate an appeal, the matter is not before the 
Board.  However, at the April 2007 personal hearing the 
veteran raised the issue.  This matter is referred to the RO 
for appropriate consideration.  The Board at this time makes 
no determination as to whether this constitutes an 
application to reopen the previously denied claim for service 
connection for a sinus condition as secondary to the service-
connected nose fracture.  This is a matter which the RO must 
first address.

In April 2007, the veteran submitted additional evidence in 
support of his claims with the proper waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fractured 
nose is not manifested by 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction of one side.

2.  The preponderance of the evidence is against a finding 
that the veteran's seizure disorder is productive of episodes 
of major seizures averaging at least 1 every 4 months, or at 
least 9 to 10 minor seizures weekly.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a fractured nose have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005);  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2006).

2.  The criteria for a rating higher than 40 percent for the 
post-traumatic seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letters, dated in March 2003 and December 2004.  In 
the notices, the veteran was informed of the type of evidence 
needed to substantiate the claims for increased ratings, 
namely, evidence that the disabilities had gotten worse.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claims for 
entitlement to a higher disability ratings are denied, no 
disability ratings can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

Legal Criteria for Increased Ratings 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Residuals of a Fractured Nose

The veteran was originally granted service connection for 
residuals of a fractured nose in February 1982.  The veteran 
was assigned a noncompensable rating for his residuals of a 
fractured nose under Diagnostic Code 6502.  In August 2003, 
the veteran submitted the current claim for a compensable 
rating for residuals of a fractured nose.

Under Diagnostic Code 6502, which addresses deviation of the 
nasal septum, a 10 percent evaluation is warranted for 
traumatic deviation of the nasal septum that is manifested by 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction one side.  38 C.F.R. § 4.97, Diagnostic 
Code 6502.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against a 
compensable evaluation for residuals of a fractured nose.  
The clinical findings associated with the veteran's nose do 
not establish that he has 50- percent obstruction of the 
nasal passage on both sides or complete obstruction one side.  
See 38 C.F.R. § 4.97, Diagnostic Code 6502. 

During an October 2003 VA examination report, the veteran 
presented complaints of difficulty breathing.  The examiner 
noted that there did not appear to be any nasoseptal 
deviation.  There was some erythema of the nasal mucosa, but 
there were no polyps or significant obstruction to air flow.  
There were no masses in the nose or and purulent discharge.  
The veteran was diagnosed with a history of a fracture of the 
nasal bones and a history of obstruction to air flow.  

At the April 2007 hearing, the veteran testified that the 
service-connected residuals of a nose fracture had become 
increasingly symptomatic and consequently, now he was 
required to use a CPAP (continuous positive airway pressure) 
machine.  A May 2005 CT scan revealed a fractured nasal 
septum deviated to the left.  However, there is no medical 
evidence that links the use of a CPAP to the service-
connected residuals of a nose fracture.  Furthermore, the 
post-service records reveal that the veteran is being treated 
for other nonservice-connected respiratory conditions, to 
include obstructive sleep apnea and asthma that requires the 
use of daily inhalers.  A June 2005 CAT scan of the nose, 
revealed a small round lesion in the left antrum, likely a 
retention cyst, he was also diagnosed with allergic rhinitis.  
Thus, the evidence has not shown that the veteran has 50 
percent obstruction of both nasal passages, or complete 
obstruction on one side as a result of the service-connected 
residuals of a fractured nose.  Therefore, no more than a 
noncompensable percent evaluation is warranted.

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the veteran's 
residuals of a fractured nose.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Post-Traumatic Seizure Disorder

The service medical records show that in July 1979, the 
veteran suffered a head injury with loss of consciousness and 
headaches.  By an August 1981 rating decision, the RO granted 
service connection for post-traumatic seizure disorder and 
assigned a 40 percent evaluation.  The present appeal arises 
from the veteran's March 2003 request for an increased 
rating.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has rated the veteran's seizure disorder analogous to 
the rating criteria for epilepsy.  See 38 C.F.R. § 4.20.  
Grand mal epilepsy is evaluated under the general rating 
formula for major seizures.  38 C.F.R. § 4.124a, Diagnostic 
Code 8910.  Petit mal epilepsy is evaluated under the general 
rating formula for minor seizures.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  In the presence of both major and 
minor seizures, the evaluation will be assigned on the basis 
of the predominating type of seizure.

A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910 and 8911.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  Id.

Under Diagnostic Codes 8910 and 8911, assignment of a 40 
percent rating is warranted when there is at least one major 
seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  Assignment 
of a 60 percent rating is warranted when there is an average 
of at least one major seizure in 4 months over the last year; 
or 9 to 10 minor seizures per week.  An 80 percent evaluation 
is warranted when there is an average of at least one major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 100 percent evaluation is warranted when 
there is an average of one major seizure per month over the 
last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 
8911.

The veteran claims to have one or more grand seizures a 
month.  The medical records show that in March 2003, he 
stated that his last seizure had occurred a month and a half 
ago.  In April 2003, he reported having a seizure 7 weeks 
prior.  In June 2003 it was noted that the veteran's last 
seizure was four months earlier.  In September 2003, he 
reported that his last seizure was one or two months ago.  In 
October 2003, the veteran reported experiencing one or two 
epileptic seizures monthly.  

The medical evidence shows that apparently on August 14, 
2004, the veteran suffered a seizure while driving and was 
hospitalized.  In May 2005, the veteran had a seizure and was 
taken to the emergency room.  

On VA examination in March 2005, the veteran reported that 
his seizures had worsened throughout the years, and that in 
the past six months he had averaged a seizure every month.  
In July 2005, he was treated for a reported seizure earlier 
that morning.  The veteran stated that he had several complex 
partial seizures every month.  

Thereafter, the veteran submitted a statement reporting one 
to three seizures monthly from April 2005 to July 2005.  In 
an April 2007 statement, he indicated that he had 12 grand 
mal seizures, and countless numbers of minor seizures, 
between June 12, 2004 and January 24, 2007.  At the April 
2007 personal hearing, the veteran testified having 12 grand 
mal seizures in the past two years.  Although he has 
reported, including at his personal hearing, having numerous 
minor seizures daily and grand mal seizures monthly, the 
veteran's account of the frequency and nature of these 
seizures is inconsistent. 

The medical evidence shows that, rather than being treated 
for symptoms associated with his seizure disorder, the 
veteran has been treated primarily for mental health 
impairment and polysubstance abuse.  While the medical 
evidence reflects that the veteran was hospitalized after 
experiencing seizure activity in August 2004, and in May 
2005, most of the references in the medical records to the 
veteran's seizure disorder is noted by examiners by history.  
The record shows that very few seizures have ever been 
witnessed, even by lay persons.  Moreover, the record does 
not contain a statement by a lay person or medical personnel 
as to the frequency of the seizures that they have witnessed.  
Despite the fact that the veteran has reported that his 
seizures occasionally include falling into unconsciousness 
and loss of bowel and/or bladder control, the record does not 
show that a true grand mal seizure has been witnessed in 
recent years.

In March 2005 the veteran stated that the seizures were 
preceded by a perceived smell of almonds.  He described the 
incidents as lasting up to an hour, followed by the loss of 
consciousness, as well as head thrashing, incontinence and 
tongue biting.  However, at the April 2007 personal hearing, 
he described a smell of burning rubber preceding the 
seizures.  He endorsed incontinence and tongue biting, 
clinching of the teeth and muscle jerking during each 
episode, followed by headaches.  He indicated that the 
epileptic episodes usually lasted anywhere from a few seconds 
to 4 minutes.  

To the extent that incidence of seizures are noted in the 
medical records, the  clinicians repeatedly link the 
veteran's seizures to polysubstance abuse and noncompliance 
with intake of anticonvulsant medication.  A March 2003 
clinical note recorded a diagnosis of polysubstance abuse.  
In September 2003, a clinician noted that the veteran's 
seizures were precipitated by alcohol and stress.  In a 
September 2004 statement, Dr. R.M. noted that seizures 
usually occurred while the veteran was under the influence of 
cocaine.  Dr. R.M. also indicated that the veteran had 
recently taken antiviral medication, and it was possible that 
the new medication had decreased the effect of the Dilantin, 
the anticonvulsant medicine.  On VA examination in March 
2005, the examiner noted that the veteran did not take his 
medication regularly.  The examiner opined that the seizure 
disorder was severely compromised by the veteran's drug use 
and probable poor management of his anticonvulsant medicine.  
A May 2005 medical report  reflects that the veteran 
continued to have active cocaine dependence.  

The medical evidence shows that the veteran sought treatment 
for seizures approximately three times during the past five 
years.  Accordingly, inasmuch as the competent evidence fails 
to show that the veteran's seizure disorder is productive of 
an average of at least one major seizure in four months over 
the last year, or nine to ten minor seizures per week, a 
schedular evaluation in excess of 40 percent is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8910.

At the April 2007 personal hearing, the veteran testified 
that he had been employed as a driver and had to surrender 
his work position due to his service-connected post-traumatic 
seizure disorder, as he was no longer able to drive.  In 
support of his claim, the veteran submitted the September 
2004 medical statement from Dr. R.M., who, based on the 
veteran's account of a grand mal seizure while driving the 
previous month, indicated that he recommended the veteran 
avoid driving other people, and refrain from driving himself 
for approximately two months.  The potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the veteran as required by the holding of the Court 
of Appeals for Veterans Claims in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that a referral for consideration of an extraschedular rating 
for the veteran's seizure disorder pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a compensable disability rating for residuals 
of a fractured nose is denied.

Entitlement to a disability rating in excess of 40 percent 
for post-traumatic seizure disorder is denied.


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


